UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        '
                                                '
                                                '
v.                                              '                          NO. 1:14-CR-114
                                                '
                                                '
QUENTIN GERALD SPIKES                           '

                    ORDER ADOPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

consideration pursuant to applicable laws and orders of this court. The court has received and

considered the Report of the United States Magistrate Judge filed pursuant to such order, along

with the record, pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the fifth allegation in the petition that he
       failed to follow a special condition of release;

2.     that the Defendant’s supervised release should be revoked pursuant to 18 U.S.C. § 3583;
       and

3.     the Defendant should be sentenced to a term of 8 months’ imprisonment, with an
       eighteen (18) month term of supervised release to follow. The court adopts the
       magistrate judge’s findings for the imposition of the special conditions of supervised
       release.

       Neither party has filed objections to Judge Hawthorn’s Report and Recommendation.

Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct and

the report of the magistrate judge is ADOPTED. It is therefore
      ORDERED and ADJUDGED that the petition is GRANTED and Quentin Gerald

Spikes’s supervised release is REVOKED.

      Judgment and commitment will be entered separately, in accordance with the magistrate
         .
judge’s recommendations.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 26th day of October, 2018.




                                      ________________________________________
                                                  MARCIA A. CRONE
                                           UNITED STATES DISTRICT JUDGE




                                            2
